FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 21, 2020

                                    No. 04-20-00410-CV

                        IN THE INTEREST OF N.N.R., A CHILD

                  From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01112
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Appellant’s brief was originally due on September 22, 2020, and we granted appellant a
twenty-seven day extension of time to file his brief by October 19, 2020. On October 20, 2020,
appellant filed a motion requesting a fourteen-day extension of time to file his brief. After
consideration, we GRANT the motion and ORDER appellant to file his brief by November 2,
2020. Appellant is advised that no further extensions of time will be considered absent
extraordinary circumstances.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court